UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6094



BRIAN ANTHONY BOYD,

                                              Plaintiff - Appellant,

          versus


OFFICER BELL; EDDIE PEARSON, Warden; RONALD
ANGELONE, Director, Virginia Department of
Corrections; DAVID EVERETTE, Security Warden;
VIRGINIA DEPARTMENT OF CORRECTIONS; OFFICER
BANKS; OFFICER KENNON; HOUSTON L. SHIFFLETT;
JOHN DOE; JANE DOE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1745-AM)


Submitted:   March 20, 2003                 Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Anthony Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Anthony Boyd appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.    See Boyd v. Bell, No.

CA-01-1745-AM (E.D. Va. filed Dec. 2, 2002 & entered Dec. 5, 2002).

We deny Boyd’s motion for a transcript at government expense as the

district court did not conduct a hearing.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2